Exhibit 10.33

EQUINIX 2011 INCENTIVE PLAN

JANUARY 1, 2011

PLAN OBJECTIVES

Equinix, Inc. (the “Company”) offers the 2011 Incentive Plan to eligible
employees of the Company and its subsidiaries to provide them with the
opportunity to participate in Company performance. It is designed to motivate
employees to achieve certain Company objectives while providing competitive
total rewards for key positions and retaining top talent.

In order to encourage equity ownership by senior management, for fiscal 2011,
the U.S. senior management at level X01 and above (the “U.S. Senior Management”)
will receive payouts under the 2011 Incentive Plan only in the form of equity,
as described under “Form of Payment.”

PLAN FEATURES

ELIGIBILITY/PARTICIPATION

All full-time and part-time employees of the Company and employees of the
Company’s subsidiaries have the possibility of receiving a target bonus under
the 2011 Incentive Plan, provided the conditions set out below are met.
Commissioned sales employees are not eligible to participate. Full-time and
part-time new hires become eligible to participate in the 2011 Incentive Plan as
of their hire date. The maximum target bonus that an employee not employed by
the Company or a participating subsidiary at the beginning of the year may
receive, however, will be a percentage of a target bonus equal to that
percentage of the year he/she was employed by the Company or a participating
subsidiary and is subject to the conditions set out below being met. An employee
with a start date on or after October 1st will not be eligible to participate in
the 2011 Incentive Plan.

To be eligible to receive a target bonus, the employee must be employed by the
company or a participating subsidiary at the date when the bonus amount is
determined pursuant to the paragraph entitled “Payment of Awards” below, and for
avoidance of doubt, an employee is not eligible to receive a bonus under the
2011 Incentive Plan if on the date a target bonus is to be paid:

 

  •  

he/she is on a Performance Improvement Plan (PIP);

 

  •  

he/she is on notice (whether given or received) of termination of employment;

 

  •  

he/she is on garden or similar non-paid leave; and/or

 

  •  

he/she is suspended from his/her duties for any reason and/or is subject to
ongoing disciplinary proceedings.



--------------------------------------------------------------------------------

Payouts will be pro-rated over the period based on the position the employee
held during the performance period. For example, if an employee is promoted from
Senior Manager to Director, his/her bonus will be calculated based upon the
number of days in each position. As another example, if an employee is promoted
from a non-commissioned position to a commissioned sales position, his/her bonus
will be pro-rated based on the number of days worked in a non-commissioned
position. Subject to applicable laws, an employee on an approved leave of
absence (not considered as effective work time) from the Company or a
participating subsidiary will be eligible for the pro-rated bonus amount based
on the number of days worked as an active employee during the 2011 calendar
year.

Any bonus payment made under the 2011 Incentive Plan will not form part of an
employee’s pensionable salary.

The plan year is effective January 1, 2011 and will end on December 31, 2011.
Where bonuses are awarded under the 2011 Incentive Plan, they will be paid after
plan year-end.

TARGET BONUSES

Target bonuses are based on a percentage of the employee’s annual base salary.
An employee’s target bonus percentage may be modified from time to time, for
example, due to changes in the Company’s financials or salary changes, until the
end of the plan year.

The 2011 Incentive Plan includes an individual performance component. Bonus
awards are linked to employee performance and are intended to reward achievement
of key results at both the Company and individual level. Employee performance
will be measured by an annual performance review. If the Company exceeds the
approved goals for revenue and adjusted EBITDA, then top performers may earn up
to 150% of target bonus awards. Employees may receive less than their targeted
bonus based upon Company and individual performance. The degree to which the
employee achieves his/her targeted bonus amount (e.g., less than, equal to, or
greater than the target percentage) is the degree to which both the employee and
the Company achieve key performance goals throughout the year.

In addition, at its discretion the Compensation Committee of the Board of
Directors (the “Compensation Committee”) may reduce or eliminate the actual
award that otherwise would be payable should economic conditions warrant it.

PAYMENT OF AWARDS

Individual awards are determined once the plan year has ended and the
Compensation Committee has decided any amounts to be awarded. Where individual
awards are to be paid, they will be paid as soon after the close of the calendar
year as practical. It is intended that payment will be made no later than
required to ensure that no amount paid or to be paid hereunder shall be subject
to the provisions of Section 409A(a)(1)(B) of the Internal Revenue Code and that
all payments shall be eligible for the short-term deferral exception to
Section 409A of the Internal Revenue Code.

FORM OF PAYMENT

Payments to Non-Senior Management and Non-U.S. Senior Management. Each award to
recipients other than the U.S. Senior Management shall be paid in cash in a
single lump sum. The Company shall withhold all required taxes and charges from
an award, including any federal, state, local or other taxes and social
insurance contributions. Amounts will be determined by the Company in U.S.
dollars, but may be paid to employees outside the United States in local
currency.

 

2



--------------------------------------------------------------------------------

Payments to U.S. Senior Management. Each award to the U.S. Senior Management
shall be paid in the form of restricted stock units, with the number of units
issued equal to the amount of bonus otherwise payable to such individual
hereunder (in U.S. dollars) divided by the closing price of the Company’s common
stock on the date of payment of the bonus (rounded down to the nearest whole
number of units), and subject to all required tax withholding or other charges
and social insurance contributions.

PLAN ADMINISTRATION

The Plan is discretionary in nature, and the Compensation Committee may suspend,
modify or terminate the 2011 Incentive Plan at any time without advance notice.
The CEO of the Company will have the final decision over any interpretations or
disputes regarding the 2011 Incentive Plan. All determinations and decisions
made by the Compensation Committee, the Board of Directors, or the CEO pursuant
to the provisions of the 2011 Incentive Plan shall be final, conclusive and
binding on all persons and shall be given the maximum deference permitted by
law.

COMPANY PERFORMANCE AND FUNDING OF INCENTIVE POOL

The funding level of the Incentive Pool will be based on Company performance
against revenue and adjusted EBITDA goals, as set forth in the Board of
Directors-approved operating plan, adjusted from time to time throughout the
plan year. The revenue goal (weighted at 25%) and the adjusted EBITDA goal
(weighted at 75%) will exclude the impact of one-time events affecting the
operating plan, such as expansion projects or acquisitions not contemplated in
the operating plan, and will exclude the impact of fluctuations in foreign
currencies against the foreign currency rates applied in the FY2011 budget. The
specific revenue and adjusted EBITDA goals for 2011 shall be as set forth on a
“Design Criteria” established prior to the end of the first quarter.

The Design Criteria shall be as follows:

One hundred percent (100%) of the Incentive Pool shall be funded if the Company
hits its operating plan for revenue and adjusted EBITDA for 2011, subject to the
discretion retained by the Compensation Committee to reduce or eliminate the
actual award that otherwise would be payable based upon achieving this goal. For
every 1% below operating plan for revenue, the revenue portion of the Incentive
Pool shall be reduced by 20% and for every 1% below operating plan for adjusted
EBITDA, the adjusted EBITDA portion of the Incentive Pool shall be reduced by
20%. For instance, if the Company is 2% below operating plan for adjusted
EBITDA, only 60% of the adjusted EBITDA portion of the Incentive Pool shall be
funded. There shall be no Incentive Pool if revenue and adjusted EBITDA are 95%
or less of the approved operating plan.

MISCELLANEOUS

Nothing in the 2011 Incentive Plan shall interfere with or limit in any way the
right of the Company or its subsidiary or affiliate, as applicable, to terminate
any employee’s employment or service at any time, with or without cause. Except
to the extent provided by applicable law or pursuant to a written agreement
between the employee and the Company or its subsidiary or affiliate, employment
with the Company or its subsidiary or affiliates is on an at-will basis only.
Nothing in this 2011 Incentive Plan shall constitute an employment agreement
between an employee and the Company.

 

3



--------------------------------------------------------------------------------

Each award that may become payable under the 2011 Incentive Plan shall be paid
solely from the general assets of the Company. No amounts awarded or accrued
under the Plan shall be funded, set aside, subject to interest payment or
otherwise segregated prior to payment. The obligation to pay awards under the
2011 Incentive Plan shall at all times be an unfunded and unsecured obligation
of the Company. Employees shall have the status of general creditors of the
Company. Any bonus or award payable under the 2011 Incentive Plan is voluntary
and occasional and does not create any contractual or other right to receive
grants in future years or benefits in lieu of such awards.

The 2011 Incentive Plan and all awards shall be construed in accordance with and
governed by the laws of the State of California, without regard to their
conflict-of-law provisions.

 

4